DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections

Claims 1, 17, and 20 are objected to because of the following informalities:  the recitation of “the contact surface located between the first protrusion and the second protrusion is formed to level with the first protrusion and the second protrusion” does not make sense in the context provided.  The examiner believes that the limitation should more appropriately read --“the contact surface located between the first protrusion and the second protrusion is formed [[to]] level with the first protrusion and the second protrusion”--.  Appropriate correction or clarification is required.

Claim 7 is objected to because of the following informalities: with regard to the recitation of “the head portion” on line 1 of the claim, there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takita et al. (US 2014/0111917 A1).

Regarding claim 20, Takita discloses a display apparatus (Fig. 1 element 10) comprising: 
a display module (Fig. 1 elements 18 and 20); 
a housing (Fig. 1 element 14) configured to accommodate the display module (as shown in Fig. 1), the housing including: 
a side portion (Fig. 4 element 26) configured to cover a side surface of the display module (as shown in Fig. 5), 
an extension portion (Fig. 5 element 36) extending from the side portion (as shown in Fig. 5), and 
a sealing member groove (Fig. 4 element 30) formed in the extension portion and being spaced apart from the side portion by a predetermined distance (as shown in Fig. 4); 
a housing cover (Fig. 1 element 12) coupleable to the housing so that the housing cover while coupled to the housing accommodates the display module together with the housing (as discussed in Paragraph [0017]); and 
a sealing member (Fig. 1 element 16) disposed between the housing and the housing cover (as shown in Fig. 4), and including 
a protrusion portion formed to be inserted into the sealing member groove (Takita Fig. 5 wherein the portion of element 16 inserted into groove 30 is interpreted as the protrusion portion) and 
a head portion (Takita Fig. 5 including elements 52) including a curved surface formed in a convex shape (wherein elements 52 are convex) and a first protrusion and a second protrusion provided on the curved surface (each of element 52 comprising the protrusion), wherein at least a portion of the curved surface located between the first protrusion and the second protrusion is formed to level with the first protrusion and the second protrusion (as shown in Figs. 4 and 5 wherein the contact surface located between the first and second protrusions becomes level with the first and second protrusions when the housing and the housing cover are mated) or protrude further than the first protrusion and the second protrusion toward the housing cover.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 4-11, 13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita et al. (US 2014/0111917 A1) further in view of Owaki (US 2021/0041767 A1).

Regarding claim 1, Takita discloses a display apparatus comprising: 
a housing (Fig. 1 element 14) including an opening (as shown in Fig. 1 wherein element 20 is apparent through an opening of element 14); 
a display module (Fig. 1 elements 18 and 20) including a display panel (Fig. 1 element 20), the display module arranged inside the housing (as shown in Fig. 1 and discussed in Paragraph [0016]), so that the display panel is viewable through the opening (as shown in Fig. 1); 
a housing cover (Fig. 1 element 12) coupleable to the housing so that the housing cover while coupled to the housing covers a rear surface of the display module (as discussed in Paragraph [0017]); and 
a sealing member (Fig. 1 element 16) disposed between the housing and the housing cover (as shown in at least Figs. 1 and 3) and configured to seal a gap between the housing and the housing cover (as described in Paragraph [0027]), the sealing member including 
a contact surface (Fig. 4 at element 30) convexly formed toward the housing (as shown in Fig. 4 wherein elements 52 are convex) 
a first protrusion and a second protrusion (Fig. 4 elements 52) arranged on the contact surface (as shown in Fig. 4), 
wherein at least a portion of the contact surface located between the first protrusion and the second protrusion is formed to level with the first protrusion and the second protrusion (as shown in Figs. 4 and 5 wherein the contact surface located between the first and second protrusions becomes level with the first and second protrusions when the housing and the housing cover are mated) or to protrude further than the first protrusion and the second protrusion toward the housing cover.
Takita does not expressly disclose the contact surface convexly formed toward the housing cover.
Owaki teaches a contact surface (Fig. 10 element 65a) convexly formed toward a housing cover (as shown in Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the contact surface convexly toward the housing cover since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950) and it appears that the sealing member would perform equally well with the contact surface convexly formed toward the housing as disclosed by Takita as it would being convexly formed toward the housing cover as taught by Owaki.

Regarding claim 2, Takita in view of Owaki discloses the apparatus as set forth in claim 1 above and further wherein the at least a portion of the contact surface is a center of the contact surface (as shown in Takita Fig. 4).

Regarding claim 3, Takita in view of Owaki discloses the apparatus as set forth in claim 1 above and further wherein the housing includes a sealing member groove (Takita Fig. 5 element 30) into which the sealing member is inserted (as shown in Takita Fig. 5), wherein the sealing member includes: a protrusion portion formed to be inserted into the sealing member groove (Takita Fig. 5 wherein the portion of element 16 inserted into groove 30 is interpreted as the protrusion portion); and a head portion (Takita Fig. 5 elements 52) configured to be compressed by the housing cover while the housing cover is coupled to the housing (as shown in Takita Fig. 6), the head portion including the contact surface (as set forth in claim 1 above).

Regarding claim 5, Takita in view of Owaki discloses the apparatus as set forth in claim 3 above and further wherein the contact surface is provided in an arc shape (as shown in Takita Fig. 5) having a highest position at a center thereof (as shown in Takita Fig. 5 wherein element 54 is the highest position).

Regarding claim 6, Takita in view of Owaki discloses the apparatus as set forth in claim 1 above and further wherein the first protrusion and the second protrusion extend along a direction in which the sealing member extends (wherein Takita Fig. 5 is understood to be a cross sectional view, and as such it is obvious that the first and second protrusion elements 52 extend around the whole of the sealing member and as such along the direction in which the sealing member extends).

Regarding claim 7, Takita in view of Owaki discloses the apparatus as set forth in claim 6 above and further wherein the head portion is configured to have a center of the contact surface (Takita Fig. 5 element 54), a point of the first protrusion, and a point of the second protrusion come in contact with the housing cover while the housing cover is coupled to the housing (as shown in Takita Fig. 5 wherein element 54 contacts element 14).

Regarding claim 8, Takita in view of Owaki discloses the apparatus as set forth in claim 3 above and further wherein the sealing member extends in a first direction (wherein Takita Fig. 5 is understood to be a cross sectional view, and as such it is obvious that the sealing member extends in a first direction which is perpendicular to the view), and while the housing cover is coupled to the housing by moving in a second direction crossing the first direction (wherein the housing cover is assembled to the housing in a direction of the arrow in Takita Fig. 5 which is perpendicular to the extending direction of the sealing member), the protrusion portion has a length in the second direction greater than a length of the head portion in the second direction (as shown in Takita Fig. 5 in accordance to the interpretation of the head portion and the protrusion portion as set forth in claims 1 and 3 above).

Regarding claim 9, Takita in view of Owaki discloses the apparatus as set forth in claim 8 above.
Takita does not expressly disclose wherein a length of the head portion in a third direction crossing the first direction and the second direction is defined as a first width (w1), and a length of the protrusion portion in the third direction is defined as a second width (w2), the first width (w1) and the second width (w2) are set to satisfy w1 *2/3<w2, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 10, Takita in view of Owaki discloses the apparatus as set forth in claim 1 above and further wherein the sealing member forms a closed loop (as shown in Takita Fig. 1).
Takita does not expressly disclose wherein the sealing member is formed by extrusion, and one end of the sealing member is bonded to another end of the sealing member to form a closed loop, however, it is noted by the examiner that “wherein the sealing member is formed by extrusion, and one end of the sealing member is bonded to another end of the sealing member to form a closed loop” is a method in an apparatus claim (Product-By-Process) and therefore is not given significant patentable weight per the MPEP section 2113 since it appears that a sealing member formed into a loop and comprising the features as recited by claim 1 would work as well regardless of the manner of manufacture.

Regarding claim 11, Takita in view of Owaki discloses the apparatus as set forth in claim 1 and further wherein the housing further includes: a side portion (Takita Fig. 5 element 26) provided to cover a side surface of the display module (as shown in Takita Fig. 5); an extension portion (Takita Fig. 5 element 36) extending from the side portion in a first direction toward an inside of the housing (as shown in Takita Fig. 5); and a pair of support walls (Takita Fig. 5 elements 32 and 34) extending from the extension portion in a second direction toward the housing cover (as shown in Takita Fig. 5), wherein the sealing member groove is defined by the pair of support walls and the extension portion (as shown in Takita Fig. 5).

Regarding claim 13, Takita in view of Owaki discloses the apparatus as set forth in claim 11 above and further wherein the housing further includes a cover groove formed between the side portion and a support wall (as shown in Takita Fig. 5 wherein the cover groove is formed between elements 26 and 36) of the pair of support walls and into which one end portion of the housing cover is inserted (as shown in Takita Fig. 5 wherein element 48 of element 14 is inserted into the cover groove).

Regarding claim 16, Takita discloses a display apparatus (Fig. 1 element 10) comprising: 
a display module (Fig. 1 elements 18 and 20); 
a housing (Fig. 1 element 14) configured to accommodate the display module so that the display module is viewable through an opening in the housing (as shown in Fig. 1) and cover a side surface of the display module (as shown in Fig. 5); 
a housing cover (Fig. 1 element 12) couplable to a rear surface of the housing so that the housing cover while coupled to a rear surface of the housing covers a rear surface of the display module (as discussed in Paragraph [0017]); and 
a sealing member (Fig. 1 element 16) disposed between the housing and the housing cover (as shown in at least Figs. 1 and 3) and configured to seal a gap between the housing and the housing cover (as described in Paragraph [0027]), and including 
a protrusion portion (Fig. 4 element 30) coupled to the housing (as shown in Fig. 4) and 
a head portion (Fig. 4 portion of element 16 opposite elements 52) configured to be compressed by the housing cover (as shown in Figs. 4 and 5), wherein the head portion includes: 
a contact surface (Fig. 4 element 30) configured to come in contact with the housing cover and having an arc shape convexly formed (as shown in Fig. 30); and 
a first protrusion and a second protrusion (Fig. 4 elements 52) protruding from the contact surface toward the housing cover and arranged to be spaced apart from each other (as shown in Figs. 4 and 5).
Takita does not expressly disclose wherein the contact surface has an arc shape convexly formed toward the housing cover.
Owaki teaches a contact surface (Fig. 10 element 65a) convexly formed toward a housing cover (as shown in Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the contact surface convexly toward the housing cover since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950) and it appears that the sealing member would perform equally well with the contact surface convexly formed toward the housing as disclosed by Takita as it would being convexly formed toward the housing cover as taught by Owaki.

Regarding claim 17, Takita in view of Owaki discloses the apparatus as set forth in claim 16 above and further wherein at least a portion of the contact surface located between the first protrusion and the second protrusion is formed to level with the first protrusion and the second protrusion (as shown in Takita Figs. 4 and 5 wherein the contact surface located between the first and second protrusions becomes level with the first and second protrusions when the housing and the housing cover are mated)  or to protrude further than the first protrusion and the second protrusion toward the housing cover.

Regarding claim 18, Takita in view of Owaki discloses the apparatus as set forth in claim 3 above and further wherein the sealing member extends in a first direction (wherein Takita Fig. 5 is understood to be a cross sectional view, and as such it is obvious that the sealing member extends in a first direction which is perpendicular to the view), and while the housing cover is coupled to the housing by moving in a second direction crossing the first direction (wherein the housing cover is assembled to the housing in a direction of the arrow in Takita Fig. 5 which is perpendicular to the extending direction of the sealing member), the protrusion portion has a length in the second direction greater than a length of the head portion in the second direction (as shown in Takita Fig. 5 in accordance to the interpretation of the head portion and the protrusion portion as set forth in claims 1 and 3 above).

Regarding claim 19, Takita in view of Owaki discloses the apparatus as set forth in claim 18 above.
Takita does not expressly disclose wherein a length of the head portion in a third direction crossing the first direction and the second direction is defined as a first width (w1), and a length of the protrusion portion in the third direction is defined as a second width (w2), the first width (w1) and the second width (w2) are set to satisfy w1 *2/3<w2, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita in view Owaki as applied to claims 1 and 3 above, and further in view of Kawasaki et al. (JP 200432289 A).

Regarding claim 4, Takita in view of Owaki discloses the apparatus as set forth in claim 3 above.
Takita does not expressly disclose wherein the head portion includes a hollow formed along a direction in which the sealing member extends, and the hollow has a cross section including an arc portion and a straight portion.
Kawasaki teaches wherein a head portion includes a hollow formed along a direction in which the sealing member extends (as shown in Fig. 2), and the hollow has a cross section including an arc portion and a straight portion (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a sealing member having a head portion with a hollow formed in the extending direction and including an arc portion and a straight portion as taught by Kawasaki in the apparatus of Takita in order to provide a softer resilient mating surface and ensure a complete seal between the housing and housing cover.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita in view Owaki as applied to claims 1 and 3 above, and further in view of In et al. (US 2019/0049774 A1).

Regarding claim 14, Takita in view of Owaki discloses the apparatus as set forth in claim 1 above.
Takita does not expressly disclose the apparatus further comprising a connector case accommodated in the housing, and having an inner space to accommodate a connector, wherein the housing cover includes: an opening portion corresponding to the connector case; and a connector cover configured to open and close the inner space.
In teaches an apparatus comprising a connector case (Fig. 3 elements 116 and C) accommodated in the housing, and having an inner space (as shown in Fig. 3) to accommodate a connector (Fig.3 element C), wherein the housing cover includes: an opening portion (Fig. 3 element 116) corresponding to the connector case; and a connector cover (Fig. 3 element 116a) configured to open and close the inner space (as discussed in Paragraphs [0064] and [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a connector case with an opening portion and connector cover as taught by In in the apparatus of Takita in order to provide a means of providing data to the display apparatus as is common in the art.

Regarding claim 15, Takita in view of Owaki and In discloses the apparatus as set forth in claim 14 above.
Takita does not expressly disclose wherein the connector case includes a connector sealing member extending along an edge of the connector case and configured to seal a gap between the connector case and the connector cover, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a connector sealing member along an edge of the connector case in the same manner as the sealing member of claim 1 in order to prevent water from infiltrating the connector case in the same manner as the housing cover (as discussed in Paragraph [0027] of Takita), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita in view Owaki as applied to claims 1 and 11 above, and further in view of Hirtenlehner et al. (US 2019/0100955 A1).

Regarding claim 12, Takita in view of Owaki discloses the apparatus as set forth in claim 11 above.
Takita does not expressly disclose wherein the sealing member includes a protrusion portion formed to be inserted into the sealing member groove, the protrusion portion includes a pair of fixing grooves formed by both side surfaces of the protrusion portion being recessed inward, and each support wall of the pair of support walls includes a fixing protrusion formed configured to receive a corresponding one of the fixing grooves to inhibit the sealing member from being withdrawn from the sealing member groove.
Hirtenlehner teaches wherein a sealing member includes a protrusion portion formed to be inserted into a sealing member groove (Fig. 1 element 108), the protrusion portion includes a pair of fixing grooves (as marked in Annotated Fig. 1) formed by both side surfaces of the protrusion portion being recessed inward (as shown in Annotated Fig. 1), and each support wall of a pair of support walls includes a fixing protrusion (as marked in Annotated Fig. 1) formed configured to receive a corresponding one of the fixing grooves to inhibit the sealing member from being withdrawn from the sealing member groove (as shown in Annotated Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize fixing grooves and fixing protrusions as taught by Hirtenlehner in the apparatus of Takita to retain the sealing member in the groove (as discussed in Hirtenlehner Paragraphs [0057]-[0058]) and, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841